DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-29, in the reply filed on April 12, 2021 is acknowledged.
Claim 30 has been withdrawn from consideration as being directed towards the non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show screen 22, 22’ as described in the specification (see instant disclosure p. 16 and 21).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
Claim 27 recites the limitation “a voluminous meltblown nonwoven fabric”, which has been described in the instant disclosure are referring to having a larger internal void volume (see para 0006 of the published application).  Claim 27 subsequently recites the limitation “having a density of from 7 to 40 kg/m3.  A “voluminous meltblown nonwoven fabric” is interpreted as meaning a nonwoven fabric having a density within the claimed range, specifically 7 to 40 kg/m3.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-29 - All: “the meltblown nonwoven fabric (15)” appears to be used to refer to both to the claimed annealed meltblown nonwoven fabric as well as the meltblown nonwoven fabric prior to the annealing.  Therefore, it is hard to determine the scope of the claim, especially when properties or 
Claim 16 recites the limitation “obtainable by means of a method in which at least a portion of the meltblown nonwoven fabric (15) is subsequently annealed at a temperature between the glass transition temperature and 0.1 °C below the current melting temperature of the filaments of the meltblown nonwoven fabric.”  There are no recited step(s) prior to annealing so it is unclear to what annealing is subsequent.  “The meltblown nonwoven fabric” refers back to the claimed annealed meltblown nonwoven fabric but later claims this fabric being further annealed.    Claim 16 later recites the limitation “wherein the meltblown nonwoven fabric (15) has a weight per unit area of from 100 to 600 g/m2, a density of from 5 to 50 kg/m3, and a compression hardness at 60% compression of at least 2 kPa as measured according to DIN EN ISO 3386.”  There does not appear to be a distinction between the finally formed and annealed meltblown nonwoven fabric and the meltblown nonwoven fabric prior to annealing in the claim language.  It is unclear if this refers to the claimed annealed meltblown nonwoven fabric or the meltblown nonwoven fabric that is then annealed as claimed but has yet to be subjected to the annealing process.  Based on the instant disclosure, it appears that the properties are after annealing process.  The amendment, “wherein the annealed meltblown nonwoven fabric has a weight per unit area of from 100 to 600 g/m2, a density of from 5 to 50 kg/m3, and a compression hardness at 60% compression of at least 2 kPa as measured according to DIN EN ISO 3386” would capture this interpretation.  
Claim 16 also recite the limitation “the filaments” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the claim states “annealed at a temperature between the glass transition temperature and 0.1 °C below the current melting temperature of the filaments of the meltblown nonwoven fabric.”  Fabric generally contain multiple filaments.  The composition of the filaments has not been specified.  It is unclear is the “current melting temperature of the filaments of 
Claim 17 and 29 also refer to “current melting temperature” as part of the process limitation.  It is unclear what is “current”.  The finally formed and claim filaments within the meltblown nonwoven, the filaments prior to annealing or a different definition all together.   Claim 29 also refers to current melting temperature…existing at this point in time.  It is unclear what point is being referenced.
Claims 21, 22, and 24 recite the limitations “wherein the meltblown nonwoven fabric (15) has a weight per unit area of from 100 to 400 g/m2”, “wherein the meltblown nonwoven fabric (15) is a voluminous meltblown nonwoven fabric (15) having a density of from 7 to 40 kg/m3”, and “the thickness of the meltblown fabric (15) is from 6 to 50 mm”, respectively.  As with claim 16, it is unclear whether the reference fabric is prior to annealing or after annealing.  Based on the disclosure, it appears to be referring to after and, for the purpose of prior art application, will be interpreted as encompassing the finally formed fabric having the claimed basis weight.
Claim 26 recites the limitation “wherein at least one spacer is provided in the meltblown nonwoven fabric (15) that is arranged in the direction of the thickness of the meltblown nonwoven fabric (15) and, as a result of permanent molding, has a length that is greater than the length of the meltblown nonwoven fabric (15).” This limitation is not found in the originally filed specification.  The originally filed specification teaches the at least one spacer having a length that is greater than the thickness of the meltblown nonwoven fabric (see para 0029 of the published application).  For the purpose of prior art application, Examiner will interpret the claim limitation as discussed in the instant disclosure.
Claim 28 recites the limitation “wherein the meltblown nonwoven fabric (15) has a compression hardness at 60% compression of at least 4 kPa as measured according to DIN EN ISO 3386

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0041045 to Rousseau as evidenced by Mechanical Engineers’ Handbook to Kutz.
Regarding claims 16-25 and 27-29, Rousseau teaches a nonwoven web of meltblown fibers that is annealed (annealed meltblown nonwoven fabric) (Rousseau, abstract, para 0024-0026, 0031).  Rousseau teaches annealing the nonwoven web at about 130 to 155 °C for 2 to 20 minutes, most preferably at about 140 to 150 °C for about 2 to 10 minutes (claim 18) and teaches that temperatures above 155 °C are generally undesirable because the fibers or web can be damaged (Id., para 0026).  Rousseau teaches the annealing process causes additional polymer crystallization (Id., para 0043).  Rousseau teaches the fiber being formed of preferably polypropylene, including an isotactic polypropylene (Id., para 0018-0019), reading on the meltblown nonwoven fabric being composed of a polyolefin, specifically polypropylene (claim 23).  Isotactic polypropylene has a glass transition temperature of 3-10°C and a melting point range of 165-180°C as evidenced by Kutz (Kutz, Table 3). Therefore the meltblown nonwoven is annealed at a temperature between the glass transition temperature and 0.1°C below the melting temperature of polypropylene fibers (claim 16) and between 20°C and 1°C below the melting temperature (claim 17), which Examiner is interpreting as reading on at least a portion of the meltblown nonwoven fabric is subsequently annealed at a temperature between the glass transition temperature and 0.1°C below the current melting temperature of the filament of the meltblown nonwoven fabric (claim 16) and the meltblown nonwoven fabric being annealed at a temperature between 20°C and 1°C below the melting 2 and having a thickness of about 0.25 to 20 mm (Rousseau, para 0035).  A basis weight of 10 g/m2 and a thickness of 0.25 and 20 mm equates to a density of 40 kg/m3 and 0.5 kg/m3, respectively.  A basis weight of 500 g/m2 and thickness of 0.25 and 20 mm equates to a density of 2000 and 25 kg/m3, respectively.  Rousseau teaches embodiments having basis weight (g/m2) of 60.7, 58.2, and 59.0, and thicknesses (mm) of 1.27, 1.32, and 1.21, respectively (Id., para 0042), which equate to densities of (kg/m3) of about 47.8, 44.1, and 48.8, respectively.
While the reference does not specifically teach the claimed range of 100 to 600 g/m2, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the basis weight, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. The disclosed basis weight and thicknesses result in a density that overlaps with the claimed density.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Additionally, Rousseau teaches embodiments having a density within the claimed 3 as used in exemplified embodiments, motivated by the desire of forming nonwoven have predictably suitable densities, resultant of predictably suitable basis weights and thicknesses, as taught by Rousseau.  
Regarding the claimed compression hardness at 60% compression as measured according to DIN EN ISO 3386 (claim 16 and 28), although the prior art is silent with regards to this property, the claimed property is deemed to flow naturally from the teachings of the prior art since Rousseau teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Rousseau teaches a meltblown nonwoven of polypropylene fibers, such as isotactic polypropylene as preferred in the instant invention (see para 0023 of published application) having a basis weight and density that overlaps with the claimed range having been annealed, at a temperature within the claimed range for a duration within the claimed range, which causes additional crystallization.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
The limitations “obtainable by means of a method in which at least a portion of the meltblown nonwoven fabric (15) is subsequently annealed at a temperature between the glass transition temperature and 0.1°C below the current melting temperature of the filaments of the meltblown nonwoven fabric (15)” (claim 16), “wherein the meltblown nonwoven fabric (15) is annealed at a temperature between 20 C and 1C below the current melting temperature of the filaments of the meltblown fabric (15)” (claim 17) “wherein the meltblown nonwoven fabric (15) is annealed at the temperature for 1 minute to 10 days” (claim 18), “wherein the meltblown nonwoven fabric (15) is annealed through exposure to hot air and/or superheated steam” (claim 19), “wherein the meltblown nonwoven fabric (15) is annealed in a furnace (10) having at least one blast box (16, 16’) being arranged such that the hot air can be blown into the meltblown nonwoven fabric (15), and the at least one In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The meltblown nonwoven fabric of Rousseau is formed from polypropylene, has been annealed at a temperature above the glass transition temperature and below the melting point, including in the claimed ranged, for a period of time within the claimed duration, and is taught as having a thickness and basis weight that results in a densities within the claimed range, including specific embodiments that fall within the claimed range.  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are 
Regarding claims 21 and 24, Rousseau teaches the basis weight being 10 to 500 g/m2 and having a thickness of about 0.25 to 20 mm (Rousseau, para 0035).  While the reference does not specifically teach the claimed range of 100 to 400 g/m2 and 6 to 50 mm, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the basis weight and thickness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 22, Rousseau teaches the basis weight being 10 to 500 g/m2 and having a thickness of about 0.25 to 20 mm (Rousseau, para 0035).  A basis weight of 10 g/m2 and a thickness of 0.25 and 20 mm equates to a density of 40 kg/m3 and 0.5 kg/m3, respectively.  A basis weight of 500 g/m2 and thickness of 0.25 and 20 mm equates to a density of 2000 and 25 kg/m3, respectively, which overlaps with the claimed range of 7 to 40 kg/m3.  Rousseau teaches that too density may be difficult to charge while those that are too light or too thin may be fragile or have insufficient filtering ability (Id.).  While the reference does not specifically teach the claimed range of 7 to 40 kg/m3, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the thickness and basis weight, and therefore the density, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and to influence the properties of the nonwoven. 
Regarding claim 25, the limitation “wherein i) the meltblown nonwoven fabric (15) is annealed in a mold (20) for the purpose of reshaping it during annealing, the mold (20) being embodied at least partially as a screen (22, 22'), so that the meltblown nonwoven fabric (15) can be flowed through and/or flowed around by hot air and/or with superheated steam during annealing, and/or ii) the meltblown nonwoven fabric (15) is transferred to a mold (20) after heating for the purpose of reshaping it, in which case the meltblown nonwoven fabric (15) is cooled in the mold in order to conclude the annealing process” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  There is no requirement as to the shape of the mold or the shape prior to molding.  Additionally, Rousseau teaches the nonwoven being specially shapes, including 
Regarding claim 27, Rousseau teaches the fiber being made by melt-blowing which uses gas streams to draw fibers out from an extruder orifice (Rousseau, para 0024-0025) and teaches the fiber a melt stream of polymer being extruded to form the fibers that are then further treated by an annealing process (Id., para 0039-0043), reading on the meltblown nonwoven fabric that is subsequently annealed was manufactured by applying flowing air to the outside of a polymer melt that is extruded through a die and drawing said polymer melt before the filaments are formed in this way are placed onto a carrier and cooled.  Examiner would also like to take official notice that the process described is a conventionally known meltblown process.  Additionally, limitation “the meltblown nonwoven fabric that is subsequently annealed was manufactured by applying flowing air to the outside of a polymer melt that is extruded through a die and drawing said polymer melt before the filaments are formed in this way are placed onto a carrier and cooled” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  Rousseau teaches a meltblown nonwoven that is .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as evidenced by Kutz, as applied to claims 16-25 and 27-29 above, in view of USPN 4,807,619 to Dyrud.
Regarding claim 26, Rousseau teaches the nonwoven being used in products, such as molded half-face mask, containing additionally layers, such as those described in USPN 4,807,619 to Dyrud (Rousseau, para 0035).  Dyrud teaches a molded fibrous filtration face mask containing outer shaping layers (at least one spacer) and a central filtration layer (meltblown nonwoven fabric) (Dyrud, Fig. 2, abstract, col. 3 lines 29-36), reading on the outer shaping layer having a length that is greater than the length of the filtration layer (meltblown nonwoven), as a results of permanent molding.  As the shaping layers sandwich around the filtration layer, the shaping layers are in arrange in the direction of thickness of the meltblown nonwoven fabric  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the meltblown nonwoven of Rousseau, wherein the meltblown nonwoven of Rousseau is used in conjunction with additional layers of Dyrud including the shaping layers and results in the molded fibrous filtration face mask, motivated by the desire of forming conventionally known molded face mask having predictably suitable additional layers as taught by Rousseau.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2016/0298266 to Zillig teaches meltblown nonwoven fibrous structure that is subjected to heat after formation in a controlled manner to results in dimensional stability sing semi crystalline polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/Examiner, Art Unit 1789